Order entered September 24, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00846-CV

                        IN THE INTEREST OF R.G.A.C.L.G., A CHILD

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-15-17201

                                            ORDER
          Both the clerk’s record and the reporter’s record in this case are overdue. By postcard

dated September 3, 2019, we notified the Dallas County District Clerk that the clerk’s record was

overdue and directed him to file the clerk’s record within thirty days. The Dallas County Clerk

responded and notified the Court appellant had not paid for the clerk’s record. By letter dated

September 6, 2019, we informed appellant the clerk’s record had not been filed because

appellant had not paid for the clerk’s record. By letter dated September 10, 2019, appellant

provided the Court with proof of payment for the clerk’s record. Also by postcard dated August

3, 2019, we notified Shantel Beheler, Official Court Reporter for the 301st Judicial District

Court, that the reporter’s record was overdue and directed her to file the reporter’s record within

thirty days. Ms. Beheler has not responded to our notice regarding the reporter’s record in this

appeal.
       Accordingly, this Court ORDERS the Dallas County District Clerk to file the clerk’s

record in this case within TEN DAYS of the date of this order.

       We also ORDER Ms. Beheler, Official Court Reporter for 301st Judicial District Court

to file, within TEN DAYS of the date of this order, either (1) the reporter’s record; or (2) written

verification that appellant has not paid for or made arrangements to pay for the reporter’s record

and that appellant has not been found entitled to proceed without payment of costs. We notify

appellant that if we receive verification he has not paid for or made arrangements to pay for the

reporter’s record and has not been found entitled to proceed without payment of costs, we will

order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

       Mary Brown
       Presiding Judge
       301st Judicial District Court

       Felicia Pitre
       Dallas County District Clerk

       Shantel Beheler
       Official Court Reporter
       301st Judicial District Court




                                                     /s/     BILL WHITEHILL
                                                             JUSTICE